Case 1:19-cv-17544-RMB-JS Document 21 Filed 03/09/20 Page 1 of 3 PageID: 301




Joshua L. Thomas & Associates, PLLC
Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com

March 9, 2020

Via efiling
Judge Renee Marie Bumb
Mitchell H. Cohen Building
& U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

Case Name: BARKSDALE et al v. BANK OF AMERICA, et al.
Case Number: 1:19-cv-17544-RMB-JS

       Dear Judge Bumb,
       I have just received the attached email from both Mr. and Mrs. Barksdale, regarding the

upcoming hearing on March 10, 2020 with Mrs Barksdale. (see Exhibit A). Given that both Mr.

and Mrs. Barksdale have been advised to, and intend to, remain silent at the hearing, we request

that the upcoming hearing tomorrow be canceled, as apparently nothing will be said by Mr. or

Mrs. Barksdale during that time, and we do not wish to waste the court’s time. As such, we request

that as discussed at the prior hearing, the case remain dismissed, until all prerequisites can be met

to your honor’s satisfaction, as set at the prior hearing for the case to be reinstated and after the

ongoing case against Mr. Barksdale is completed. At that time, both Mr. and Mrs. Barksdale will

appear before your honor and will not rely on their 5th amendment rights.

       If you have any questions, please do not hesitate to call at 215-806-1733.

                                              Thank you for your kind consideration,

                                              _/s/ Joshua Thomas ________________________
                                              Joshua Thomas, Esq.
Case 1:19-cv-17544-RMB-JS Document 21 Filed 03/09/20 Page 2 of 3 PageID: 302




                             EXHIBIT A
Gmail - hearing tomorrow                                                  https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                Case 1:19-cv-17544-RMB-JS Document 21 Filed 03/09/20 Page 3 of 3 PageID: 303


                                                                                     Josh Thomas <joshualthomas@gmail.com>



         hearing tomorrow
         w b <barksdale101@hotmail.com>                                                               Mon, Mar 9, 2020 at 10:44 AM
         To: Josh Thomas <joshualthomas@gmail.com>

           Attorney Thomas

           Please forward to Judge that we are withdrawing our complaint and will refile at a later date.

           We have been advised by our state attorney not to speak and will invoke our right to remain silent.

           Thank you

           William Barksdale
           Trene Barksdale




1 of 1                                                                                                                    3/9/2020, 10:57 AM
